Argued December 2, 1926.
This is an appeal from a decree of the Orphans' Court of Philadelphia County, affirming a decision of the register of wills, assessing inheritance tax. The facts in the case are tersely stated in the opinion of Judge VAN DUSEN, of the court below, thus: "A Pennsylvania testatrix owned real estate in Ohio, which she directed her executor to sell; she then [ordered it] distributed as money. The executor took out ancillary letters in Ohio and sold the real estate; he now has the proceeds in his hands as executor at the domicile, to be ultimately accounted for to our courts and to be distributed by them." On this state of facts, the court erred in allowing the tax, and this is true whether or not the will of testatrix works a conversion; so we need not discuss that point. All points of law here involved are fully disposed of in Robinson's Estate, 285 Pa. 308, and Com. v. Presbyterian Hospital, 287 Pa. 49; on those authorities —
The decree appealed from is reversed, costs to be paid out of the estate. *Page 186